DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 10/22/2021. Claims 1, 15 and 20 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.  

Claim Objections 
The amendments to claim 20, submitted by the Applicant(s) on the 10/22/2021, have been approved by the Office, and the objection to claim 20 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-4, 7-10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Boblett et al. (US 2014/0096051 A1, hereinafter Boblett). 

Regarding independent claim(s) 1, Holecek discloses a method of application grouping performed by a device, the method comprising: including at least one first application selected based on a first input of a user into a first application group (reads on Para 0042-0043 and Fig. 2B-3, as shown in FIG. 2B, a user has begun to move the topmost window, window 203, by dragging its title bar with a mouse pointer 231. In this example, a target region 221a has appeared over a predefined area of a region of the destination window. As shown in the example of FIG. 3, a user has dragged window 203 over the target region 221a. Upon release/drop of window 203 over the target region 221a, windows 203 and 205 are combined with each other into a common or tabbed window 300);  including at least one second application selected based on a second input of the user into a second application group (reads on Para 0051-0052 and Fig. 4-5, as shown in FIG. 4, a user has begun to move a newly opened window 401, by dragging its title bar with a mouse pointer, such as mouse pointer 231 in FIG. 2B. Common window 303 has been combined with window 401 into a common window or tabbed window 500); displaying, based on a third input of the user, a first view indicating the first application group on a screen (reads on Para 0047- and Fig. 3, common window 300 is shown to include three mode selection buttons 351, 353, and 355. Mode selection button 351 may be an operation to minimize common window 300. Mode selection button 353 may be an operation to restore common window 300); displaying, based on a fourth input of the user, a second view indicating the second application group on the screen (reads on Para 0053 and Fig. 5, common window 500 is shown to include three mode selection buttons 551, 553, and 555, which may function in a similar manner as mode selection buttons 351, 353, and 355 in FIG. 3); while the first view is displayed on the screen: including an application corresponding to the selected icon into the first application group and into a title bar of the first application group (reads on Para 0051-0052 and Fig. 4-5, as shown in FIG. 4, a user has begun to move a newly opened window 401, by dragging its title bar with a mouse pointer, such as mouse pointer 231 in FIG. 2B. Common window 303 has been combined with window 401 into a common window or tabbed window 500), and displaying an execution screen of the application corresponding to the selected icon on at least partial region of the first view (reads on Para 0052 and Fig. 5, Common window 303 has been combined with window 401 into a common window or tabbed window 500. The content 501 of window 401 is shown on the top of the combined window 500). 
Although, Holecek discloses a multi-application tabbing mechanism that includes associating a first window with at least one second window, the at least one second window being independent of and external to the first window and combining the first window and the at least one second window into a common window on a display screen and the first window and the at least one second window being configured to share a common window frame, (see Abstract and Fig. 3 & 5). 

In the same field of endeavor, Boblett discloses wherein the including of the at least one first application selected based on the first input of the user into the first application group comprises: while the first view is displayed on the screen: displaying an application tray including icons for executing applications installed in the device on the screen (reads on Para 0036 and Fig. 2-18, within taskbar 201 are icons representative of the applications that provide the user with shortcut access to each of the designated applications), selecting, based on the first input of the user, one of the icons included in the application tray (reads on Para 0045 and Fig. 13-15, a user's finger 1301 touching icon 213 (FIG. 13)), and including an application corresponding to the selected icon into the first application group (reads on Para 0045 and Fig. 13-15, a user's finger 1301 touching icon 213 (FIG. 13), dragging icon 213 downwards (FIG. 14) to lower window 217 (FIG. 15), and then releasing the icon FIG. 16. Upon release, the application associated with the selected icon, which in this example is the phone application, materializes in the selected window as shown in FIG. 16). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application 

Regarding dependent claim(s) 2, the combination of Holecek and Boblett discloses the method as in claim 1. Holecek further discloses wherein the first view comprises an execution screen of the at least one first application included in the first application group and the second view comprises an execution screen of the at least one second application included in the second application group (reads on Para 0045 & 0052 and Fig. 3 & 5, windows 203 and 205 have been combined into a common window or tabbed window 300. The content 303 of window 203 is shown on the top of the combined window 300).

Regarding dependent claim(s) 3, the combination of Holecek and Boblett discloses the method as in claim 1. Holecek further discloses wherein the first or second application group comprises a plurality of heterogeneous applications (reads on Para 0051 and Fig. 3 & 5, the application program associated with window 401 may be a different application program or the same application program corresponding to either or both of windows 203 and 205).

Regarding dependent claim(s) 4, the combination of Holecek and Boblett discloses the method as in claim 1. Boblett further discloses wherein the second input is an input of touching one of the icons included in the application tray (reads on Para 0045 and Fig. 13-16, a user's finger 1301 touching icon 213 (FIG. 13)).

Regarding dependent claim(s) 7, the combination of Holecek and Boblett discloses the method as in claim 1. Holecek further discloses wherein storing information about the second view, wherein the information comprises a list of applications included in the second application group and information about execution screens of the applications (reads on Para 0049, 0056 & 0067, saving the content of common window 300 may automatically save the content of both the active window shown and other tabbed windows in the common window 300, APIs that let application programs take advantage of window groups includes grouping and un-grouping windows programmatically, as well as letting application programs specify how the states of the windows are handled when a command is implemented on a common window, such as save, print, zoom content, compare versions, compile source code, etc.).

Regarding dependent claim(s) 8, the combination of Holecek and Boblett discloses the method as in claims 1 and 7. Holecek further discloses wherein the displaying of the second view on the screen comprises displaying the second view on the screen based on the stored information (reads on Para 0067, this state information allows a window of an application program in a common window to restore to an appropriate, instead of a default, state when a common window is opened). 

Regarding dependent claim(s) 9, the combination of Holecek and Boblett discloses the method as in claims 1-2. Holecek further discloses wherein the displaying of the second view on the screen comprises displaying, at a front an execution screen of a most recently executed application among execution screens of at least one application included in the second view (reads on Para 0045 & 0052 and Fig. 3 & 5, windows 203 and 205 have been combined into a common window or tabbed window 300. The content 303 of window 203 is shown on the top of the combined window 300. Common window 303 has been combined with window 401 into a common window or tabbed window 500. The content 501 of window 401 is shown on the top of the combined window 500).

Regarding dependent claim(s) 10, the combination of Holecek and Boblett discloses the method as in claim 1. Holecek further discloses wherein arranging and displaying, in a line on one side of the screen, a plurality of objects indicating each of a plurality of views (reads on Para 0046 & 0053 and Fig. 3 & 5, also shown in FIG. 3 is an example of how taskbar buttons 213 and 215 in the taskbar area 210 corresponding to windows 203 and 205 may be combined into a common taskbar button 317). 

Regarding dependent claim(s) 12, the combination of Holecek and Boblett discloses the method as in claim 1. Holecek further discloses wherein selecting, based (reads on Para 0045 & 0052 and Fig. 3 & 5, A user may switch to see the content of window 205 by selecting the tab 345 along a top edge of the common window 300); and displaying an entire execution screen of the first application for executing the first application on the screen (reads on Para 0049 and Fig. 3 & 5, allow for certain operations to be performed automatically, such as maximizing and minimizing the common window). 

Regarding claims 15-17 and 20, claims 15-17 and 20 are device claims and non-transitory machine-readable medium claim respectively that corresponds to the method of claims 1-3. Therefore, claims 15-17 and 20 are rejected for at least the same reasons as the method of claims 1-3.  

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Boblett et al. (US 2014/0096051 A1, hereinafter Boblett) and further in view of Ens et al. (US 2012/0066628 A1, hereinafter Ens). 

Regarding dependent claim(s) 5, the combination of Holecek and Boblett discloses the method as in claim 1. However, the combination of Holecek and Boblett does not appear wherein the including of the at least one second application selected based on the second input of the user into the second application group comprises: selecting, based on the second input of the user, a first application from among 
In the same field of endeavor, Ens discloses wherein the including of the at least one second application selected based on the second input of the user into the second application group comprises: selecting, based on the second input of the user, a first application from among applications included in the first application group (reads on Para 0028 and Fig. 2 & 6-7, as an example, notice in FIG. 2 that a cursor has been placed over tab 206. By left-clicking on the tab, the user can now drag the tab from the tab band as described below), and moving, based on a fifth input of the user on the first application, the first application from the first application group to the second application group (reads on Para 0037-0039 and Fig. 2 & 6-7, a tab can be dragged between different instances of the same web browser. different instances of the same web browser have respective web browser user interfaces 204, 600. In this example, tab 206 is dragged out of the tab band 205 associated with web browser user interface 204. the tab 206 is inserted into the tab band 602 and the content of the dragged tab is rendered in the web browser user interface 600).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application windows tabbing mechanism of Holecek and Boblett in order to have incorporated the drag-able tabs mechanism, as disclosed by Ens, into the multi-application windows tabbing mechanism of Holecek and Boblett since these mechanisms are directed to tabbed windows management mechanisms and by incorporating the teachings of Ens 

Regarding dependent claim(s) 6, the combination of Holecek and Boblett discloses the method as in claim 1. However, the combination of Holecek and Boblett does not appear wherein the including of the at least one second application selected based on the second input of the user into the second application group comprises: selecting, based on the second input of the user, a first application from among applications included in the first application group, and based on a fifth input of the user on the first application, creating the second application group, and moving the first application from the first application group to the second application group. 
In the same field of endeavor, Ens discloses wherein the including of the at least one second application selected based on the second input of the user into the second application group comprises: selecting, based on the second input of the user, a first application from among applications included in the first application group (reads on Para 0028 and Fig. 2-5, as an example, notice in FIG. 2 that a cursor has been placed over tab 206. By left-clicking on the tab, the user can now drag the tab from the tab band as described below), and based on a fifth input of the user on the first application, creating the second application group, and moving the first application from the first application group to the second application group (reads on Para 0029-0034 and Fig. 2-5, FIG. 3 shows tab 206 after it has been dragged from the tab band 205 into a content rendering area of the web browser user interface 204. Responsive to being dragged from the tab band, a window 300 is created to host content associated with tab 206. As an example, consider again FIG. 3 in which tab 206 is dragged out of the tab band and, responsively, a window 300 is created in which the content of the tab is rendered).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application windows tabbing mechanism of Holecek and Boblett in order to have incorporated the drag-able tabs mechanism, as disclosed by Ens, into the multi-application windows tabbing mechanism of Holecek and Boblett since these mechanisms are directed to tabbed windows management mechanisms and by incorporating the teachings of Ens into Holecek and Boblett would produce a mechanism for enabling a tab within a web browser user interface to be dragged out of an associated tab band in which it appears, as disclosed by Ens, (see Abstract). 

Regarding dependent claims 18-19, claims 18-19 are device claims that corresponds to the method of claims 5-6. Therefore, claims 18-19 are rejected for at least the same reasons as the method of claims 5-6.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Boblett et al. (US 2014/0096051 A1, hereinafter Boblett) and further in view of Gilfix (US 2011/0022955 A1, hereinafter Gilfix). 

Regarding dependent claim(s) 11, the combination of Holecek and Boblett discloses the method as in claim 1. However, the combination of Holecek and Boblett does not appear wherein selecting a first application from among applications included in the second application group; selecting data included in the first application; and moving the selected data to a second application from among applications included in the second application group. 
In the same field of endeavor, Gilfix discloses wherein selecting a first application from among applications included in the second application group (reads on Para 0023-0025 and Fig. 6-7, If the user wishes to move or copy the source widget 509 to the "target tab" e.g. 507, then the user is enabled to accomplish that function using a drag-and-drop operation. For example, the user can highlight a data item 510, and while holding the mouse button in the depressed position, move or drag the selected data item 510 to position 601 (FIG. 6), which is superimposed upon the "General" tab 507); selecting data included in the first application (reads on Para 0023-0025 and Fig. 6-7, If the user wishes to move or copy the source widget 509 to the "target tab" e.g. 507, then the user is enabled to accomplish that function using a drag-and-drop operation. For example, the user can highlight a data item 510, and while holding the mouse button in the depressed position, move or drag the selected data item 510 to position 601 (FIG. 6), which is superimposed upon the "General" tab 507); and moving the selected data to a second application from among applications included in the second application group (reads on Para 0023-0025 and Fig. 6-7, If the user wishes to move or copy the source widget 509 to the "target tab" e.g. 507, then the user is enabled to accomplish that function using a drag-and-drop operation. For example, the user can highlight a data item 510, and while holding the mouse button in the depressed position, move or drag the selected data item 510 to position 601 (FIG. 6), which is superimposed upon the "General" tab 507).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application windows tabbing mechanism of Holecek and Boblett in order to have incorporated the inter-tab data transfer mechanism, as disclosed by Gilfix, into the multi-application windows tabbing mechanism of Holecek and Boblett since these mechanisms are directed to tabbed windows management mechanisms and by incorporating the teachings of Gilfix into Holecek and Boblett would produce a mechanism for allowing a user to drag an item from the current mashup page onto the tab of a target page to which the data item is to be moved, as disclosed by Gilfix, (see Abstract). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Boblett et al. (US 2014/0096051 A1, hereinafter Boblett) and further in view of Roach et al. (US 2008/0115064 A1, hereinafter Roach). 

Regarding dependent claim(s) 13, the combination of Holecek and Boblett discloses the method as in claim 1. However, the combination of Holecek and Boblett does not appear wherein displaying an object for displaying a view on an edge of the screen; and while an execution screen of a first application is displayed on the screen, 
In the same field of endeavor, Roach discloses wherein displaying an object for displaying a view on an edge of the screen (reads on Para 0054 & 0056 and Fig. 1, the embodiment of FIG. 1 also includes several toolbars, such as a split-screen toolbar 140. The split-screen toolbar 140, in the embodiment of FIG. 1, includes various icons that permit the user or operator to concurrently display multiple documents or files in the display area 110); and while an execution screen of a first application is displayed on the screen, displaying, based on a fifth input of the user selecting the object for displaying a view, a view indicating an application group including the first application on the screen (reads on Para 0084 and Fig. 1 & 13-14, As shown in FIG. 14, the split-screen toolbar 140 comprises a first-zone enlarge button 1402. If the first-zone is the left hand side of the split-zone display 1410, then the first-zone enlarge button 1402 enlarges the left-hand side of the split zone display 1410. 1bis results in an enlarged document A 1420, while document C 1422 is correspondingly reduced in size so that both document A 1420 and document C 1422 can fit in the display 1410).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application windows tabbing mechanism of Holecek and Boblett in order to have incorporated the split-screen toolbar mechanism, as disclosed by Roach, into the multi-application windows tabbing mechanism of Holecek and Boblett since these mechanisms are directed to multi-windows management mechanisms and by incorporating the teachings of Roach into Holecek and Boblett would produce a mechanism for providing a split-

Regarding dependent claim(s) 14, the combination of Holecek, Boblett and Roach discloses the method as in claims 1 and 13. Boblett further discloses wherein selecting, based on a sixth input of the user, a second application included in the application group (reads on Para 0010, after the software application is launched the user can toggle between a window mode and a full-screen mode by tapping, or clicking, on the selected icon); and removing the view indicating the application group and displaying an entire execution screen of the second application on the screen (reads on Para 0010, after the software application is launched the user can toggle between a window mode and a full-screen mode by tapping, or clicking, on the selected icon). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 15 and 20. 
Regarding independent claim 1, the Applicant(s) alleges that the combination of Holecek et al. (Pub No. US 2006/0161859 A1, hereinafter Holecek) in view of Boblett et al. (Pub No. US 2014/0096051 A1, hereinafter Boblett) does not discloses or suggests “...while the first view is displayed on the screen: including an application corresponding to the selected icon into the first application group and into a title bar of the first application group, and displaying an execution screen of the application 
Contrary to Applicant’s arguments, Holecek discloses a multi-application tabbing system that includes associating a first window with at least one second window, the at least one second window being independent of and external to the first window, and combining the first window and the at least one second window into a common window on a display screen, the first window and the at least one second window being configured to share a common window frame, (see Abstract and Fig. 2A-5). 
Holecek further discloses that a user has begun to move a newly opened window 401 (an application corresponding to the selected icon), by dragging its title bar with a mouse pointer, such as mouse pointer 231 in FIG. 2B and common window 303 (the first view is displayed on the screen) has been combined with window 401 into a common window or tabbed window 500 (including an application corresponding to the selected icon into the first application group and into a title bar of the first application group), and the content 501 of window 401 is shown on the top of the combined window 500 (displaying an execution screen of the application corresponding to the selected icon on at least partial region of the first view), (see Para 0051-0052 and Fig. 4-5). 
In other words, Holecek discloses a multi-application tabbing mechanism that a common window representing an application group is display on the screen display and allows a user to select an application window previously opened by selecting an icon associated with the application window in order to combine the application window with the common window by including the application execution screen element and title bar element of the selected application window into the common window and display the 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Holecek in view of Boblett are considered to teach independent claim 1. 
Similar arguments have been presented for independent claims 15 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-14 and 16-19 recites all the limitations of the independent claims 1 and 15, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 15. However, as discussed above, Holecek in view of Boblett are still considered to teach independent claims 1, 15 and 20. Consequently, dependent claims 2-14 and 16-19 are rejected.   

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 2015/0205775 A1 (Berdahl et al.) discloses combining documents includes displaying one or more documents in a first document group in a source window, (see Abstract and Fig. 1A-1D). 

US 2013/0297050 A1 (Reichard et al.) discloses a manager (or master) application can facilitate navigation between different slave applications used in connection with an industrial automation system and manipulation of the different applications, (see Abstract and Fig. 4 & 10). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648